Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 2, 2022

                                          No. 04-21-00578-CR

                                     IN RE Elio Enay RUDAMAS

                                    Original Mandamus Proceeding 1

                                                ORDER
        On December 22, 2021, relator filed a petition for writ of mandamus challenging “an order
appointing judges under Texas Government Code section 26.024.” We issued an order requesting
a response. The State filed an initial response on January 4, 2022 and an amended response on
January 11, 2022. Relator filed replies on January 6, 2022 and January 12, 2022. After considering
the petition, responses, replies, and mandamus record, this court concludes relator has not shown
he is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See
TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 2, 2022.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2022.


                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 11304-CR, styled State of Texas v. Elio Enay Rudamas, pending in the
County Court, Kinney County, Texas, the Honorable Tully Shahan presiding.